Citation Nr: 0843501	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In September 2008, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  In March 2004, the RO denied the veteran's claim for 
service connection for schizoaffectice disorder.  The veteran 
did not appeal.  

2.  Evidence received since the March 2004 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's March 2004 decision; the claim for service connection is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2004 rating decision, the RO denied the veteran's 
initial claim of service connection for schizoaffective 
disorder.  The basis of this denial was that there was no 
evidence showing a diagnosis of a mental condition in service 
or within one year following service.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated that same month.  He did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the veteran's 
mental disorder at the time of the March 2004 rating decision 
consisted of the veteran's service medical records; a letter 
from Dr. P.J.B. of Value Options stating that the veteran was 
diagnosed as having schizoaffective disorder and was 
receiving treatment for that condition; and the veteran's 
contentions that he suffered brain damage in service which 
lead to his schizophrenia.  The RO determined that service 
connection for the veteran's schizoaffective disorder was not 
warranted because the evidence did not show that the veteran 
was diagnosed as having a mental disorder during service or 
within one year following service.


Evidence related to the schizoaffective disorder claim 
received since the March 2004 rating decision consists of 
copies of service medicals records; VA medical records from 
February 2003 to April 2006; Private psychiatric treatment 
records from December 1998 to December 2005; and contentions 
from the veteran, including the September 2008 hearing, that 
his near death experience during service caused brain damage 
which lead to his mental disorder.  

The veteran's contentions are duplicative of the evidence of 
record that existed prior to the March 2004 decision and 
thus, is not "new."  

The remaining evidence submitted since the March 2004 
decision is new; however, the Board finds it is not material.  
The VA and private treatment records submitted following the 
March 2004 decision show psychiatric treatment for 
schizoaffective disorder, but the records do not provide an 
opinion as to any underlying pathology or etiology for such.  
They do show that the veteran's psychiatric episodes began in 
1998 following a three week coma that occurred after having 
colon surgery.  While the VA and private treatment records 
are new, they are not material within the meaning of 38 
C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between the veteran's schizoaffective disorder and his 
period of active duty service many years ago.  

Accordingly, the Board finds that the evidence received 
subsequent to March 2004 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for schizoaffective disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA complied with the notice requirements in the pre-
adjudication notice letters sent in March 2006.

In this case, the notice letter provided to the appellant in 
March 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

A VA examination is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The claim for service connection for schizoaffective disorder 
is not reopened, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


